Citation Nr: 1428939	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to October 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  The Veteran experienced acoustic trauma in service. 

3.  The Veteran's bilateral hearing loss is related to active service.

4.  The Veteran's tinnitus had its onset in service


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply only to the claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As the Board is granting service connection for bilateral hearing loss based on presumptive service connection based on continuity of symptomatology (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service Connection for Bilateral Hearing Loss 

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service from heavy equipment, weapons, diesel engines, explosives, and power tools while performing his duties as an equipment maintenance engineer.  The Veteran reported that such in-service noise exposure caused his current bilateral hearing loss.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the March 2009 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported that he was exposed to acoustic trauma from heavy equipment, weapons, diesel engines, explosives, and power tools while performing his duties as an equipment maintenance engineer.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A.      § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R.      § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service and continued to worsen since separation.  

The March 2009 VA examiner noted that the October 1966 separation audiogram appeared to be just written in rather than truly tested with all thresholds "tested" listed as 0 dB with a line drawn through some frequencies indicating that no testing at that particular frequency was done.  The VA examiner noted that, while it is possible the Veteran's thresholds were all 0 dB, it is rare that no variance was noted at all (for example at 5 dB or even -5 dB).  Based on the above, the Board will address this issue as though there was no probative audiological evaluation performed at service separation.   See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen during service separation.  See November 2008 claim, April 2010 notice of disagreement, April 2011 substantive appeal.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown,  8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Additionally, audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation.  

The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of any probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot other theories of service connection.    




Service Connection for Tinnitus

The Veteran contends that he has experienced tinnitus during and since active service.  Throughout the course of this appeal, the Veteran has consistently contended that his tinnitus began during service and continued to worsen during service separation.  See November 2008 claim, April 2010 notice of disagreement, April 2011 substantive appeal.  At the March 2009 VA examination, the Veteran reported that he first noticed tinnitus in 1963 during service.  
    
First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  The March 2009 VA examination report notes that the Veteran reported constant bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  Next, as noted above, the Board finds that the Veteran experienced in-service acoustic trauma.

The evidence shows that a current disability of tinnitus exists.  The Veteran has made credible statements that tinnitus had its onset in service.  As such, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


